PER CURIAM
Husband appeals from an order denying a modification of his total child support obligation from $600 to $300 per month and the elimination of his $200 per month spousal support obligation. At the time of the decree, the trial court found that husband’s and wife’s yearly incomes were $30,000 and $5,000, respectively. Although there was evidence that husband would be subject to periodic layoffs, that factor did not seem to affect the trial court’s initial decision. At the time of the modification hearing, husband’s yearly income from both wages and unemployment compensation had fallen to less than $11,000. On the other hand, wife’s income had more than doubled. Husband has demonstrated a substantial change of circumstances and is entitled to a modification, at least for the duration of his income reduction. See McClure and McClure, 66 Or App 281, 672 P2d 1390 (1983); Ronnfeldt and Ronnfeldt, 65 Or App 184, 670 P2d 229 (1983).
Order vacated; decree modified to provide for a reduction of child support to $100 per month per child and of spousal support to $100 per month. No costs to either party.